Cite as 2013 Ark. App. 600

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. E-13-270


DERRICK STEWART                                 Opinion Delivered   October 23, 2013
                              APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2013-BR-00613]

DIRECTOR, ARKANSAS
DEPARTMENT OF WORKFORCE
SERVICES, AND COOPER
CAMERON CORP.
                     APPELLEES                  REVERSED AND REMANDED



                            PHILLIP T. WHITEAKER, Judge


       Appellant Derrick Stewart was denied unemployment benefits upon the Board of

Review’s determination1 that Stewart voluntarily left his job due to an injury and failed to

make any reasonable efforts to preserve his job rights before doing so. We hold that

substantial evidence does not support the Board’s decision, and therefore reverse and remand

for an award of benefits.

       Stewart suffered a non-work-related shoulder injury while employed as an assembler

by Cooper Cameron Corporation. Stewart applied for and received 26 weeks of leave. He

was to return to work on July 8, 2012, when his leave expired. Upon expiration of leave,



       1
       The Board of Review denied Stewart’s application for appeal from the decision of the
Appeal Tribunal. Thus, the decision of the Appeal Tribunal is deemed to be a decision of the
Board for purposes of judicial review.
                                 Cite as 2013 Ark. App. 600

Stewart was unable to return to work due to his shoulder injury, and he was terminated by

his employer.

       Stewart subsequently applied for unemployment benefits. The Department of

Workforce Services denied his request for benefits because he had failed to verify his injury.

The Appeal Tribunal (whose decision was adopted by the Board) affirmed. It found that

by failing to return to work or failing to provide any additional medical documentation of

the injury or need for extended leave, Stewart’s reason for quitting was not attributable to

his employer. As a result, Stewart was found to have voluntarily left last work without good

cause connected to the work because of injury, but without making a reasonable effort to

preserve his job rights.

       Arkansas Code Annotated section 11-10-513(a)(1) (Repl. 2012) provides that an

individual shall be disqualified for benefits if he voluntarily and without good cause

connected with the work left his last work. However, no individual shall be disqualified if,

after making reasonable efforts to preserve his job rights, he left his last work because of

illness, injury, or disability. Ark. Code Ann. § 11-10-513(b)(2)(A) (Repl. 2012).

       We review the findings of the Board in the light most favorable to the prevailing

party, reversing only where the Board’s findings are not supported by substantial evidence.

Ballard v. Dir., Ark. Dep’t of Workforce Servs., 2012 Ark. App. 371. Substantial evidence is

such evidence as a reasonable mind might accept as adequate to support a conclusion. Id.

Even when there is evidence on which the Board might have reached a different decision,

the scope of our judicial review is limited to a determination of whether the Board could


                                              2
                                  Cite as 2013 Ark. App. 600

reasonably reach its decision upon the evidence before it. Id. Issues of credibility of

witnesses and weight to be afforded their testimony are matters for the Board to determine.

Id.

       The Board’s decision hinged on a finding that Stewart never provided any additional

documentation of his injury. This finding is not supported by substantial evidence. The

employer never challenged Stewart’s claim that his injury prevented his return to work and

even acknowledged that, at the expiration of his leave, Stewart had not been released to

work and would be taking long-term disability. Moreover, the Board’s decision fails to

consider the employer’s own admission that once Stewart exhausted his 26 weeks of leave

and was unable to return to work, there were no efforts he could have made to retain his job.

Based on these undisputed facts, we hold that reasonable minds could not conclude that

Stewart failed to make reasonable efforts to preserve his job rights. Because the Board’s

decision is not supported by substantial evidence, we reverse and remand for an award of

benefits.

       HARRISON and GRUBER , JJ., agree.

       Derrick Stewart, pro se appellant.

       Phyllis Edwards, for appellee.




                                              3